DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment dated 3/1/2021 has been considered and entered into the record.  The limitations of claim 7 have been incorporated into claim 1.  Claims 1–6 and 8–15 remain pending, while claims 8–15 are within from consideration.  Claims 1–6 are examined below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1–5 are rejected under 35 U.S.C. 103 as being unpatentable over Okamura (US 2017/0342654 A1) in view of Gao (DE 102005048190 A1).
Okamura teaches a fiber material for cement reinforcement, wherein the outside surface of the fiber material is coated with epoxy acrylate.  Okamura abstract, ¶¶ 19, 44.  The fibers of the fiber material have lengths of 30 to 35 mm.  Id. ¶ 108.  Silica particles may be added to the fiber material to further reinforce the cement.  Id. ¶ 63.
Gao teaches the use of sized, alkali-resistant glass fibers to reinforce concrete, wherein phyllosilicate particles are attached to the surface of the sized fibers.  Gao abstract, ¶¶ 24, 29–30, 36.  
It would have been obvious to one of ordinary skill in the art to have added the silica particles of Okamura to the surface of the glass fibers as the addition of the particles improves adhesion with the surrounding cement and further protects the underlying glass fibers.  See Gao ¶¶ 24, 33, 37, 57.  
Claim 2 is rejected as coating of Okamura would necessarily be thermal energy or UV radiation curable because the same material (i.e., epoxy acrylate) is used by the prior art and Applicant.  Additionally, it would have been obvious to have used the alkali-resistant fibers of Gao in Okamura in order to successfully practice the invention of Okamura by selecting a particular type of glass fibers for reinforcing cement/concrete.
The relative amount of silica sand used in Okamura is a result-effective variable affecting the reinforcement levels as well as processability of the cement.  See Okamura ¶¶ 62–68.  Consequently, absent a clear and convincing showing of unexpected results demonstrating the criticality of the claimed surface area of the glass fibers covered by silica, it would have been obvious to one of ordinary skill in the art to optimize this result-effective variable by routine experimentation.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).   
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Okamura and Gao as applied to claim 1 above, and further in view of Faynot (US 2017/0305783 A1).
Faynot teaches a fibrous mat comprising glass fibers, wherein the glass fibers preferably have a surface roughness of less than 60 microns.  Faynot abstract, ¶¶ 47, 66.  The surface roughness of the glass fibers allows for improved adhesion between the fibers and cement.  Id.
It would have been obvious to the ordinarily skilled artisan to have modified the surface of Okamura’s glass fibers with the surface roughness of Faynot to improve adhesion between the fibers and cement.

Response to Arguments
Applicant's arguments filed 3/1/2021 have been fully considered but they are not persuasive. 
Applicant argues that Gao fails to disclose or contemplate at least a “plurality of silica particles distributed over the surface of the coated fibers,” at the claimed levels, but is instead directed to the attachment of phyllosilicate particles to the surface sized fibers for use in concrete.  Applicant then argues that rather than distributing silica particles over 15–85 percent of the surface of coated fibers, Okamura teaches adding fiber material and silica particles to reinforce cement.  
Applicant’s arguments are unpersuasive as they argue the references individually rather than as combined by the Examiner to arrive at a conclusion of obviousness.  As set forth above, the Examiner relies upon Okamura to teach fiber material silica particles for cement reinforcement, wherein the outside surface of the fiber material is coated with epoxy acrylate.  Okamura abstract, ¶¶ 19, 44, 63.  Additionally, Gao has been relied upon to teach the use of sized, alkali-resistant glass fibers to reinforce concrete, wherein phyllosilicate particles are attached to the surface of the sized fibers.  Gao abstract, ¶¶ 24, 29–30, 36.  In other words, Okamura teaches the benefits of coated fibers and silica particles reinforcing cement, while Gao teaches the concept of silicate-particle-covered, coated fibers for reinforcement of concrete.  Thus, it would have been obvious to one of ordinary skill in the art to have added the silica 
Applicant then contends that it would not have been obvious to arrive at the claimed invention through routine experimentation and that amount of silica used in Okamura is not a result-effective variable.  Okamura teaches that the addition of aggregates, such as silica, affects the reinforcement levels as well as processability of the cement.  See Okamura ¶¶ 62–68.  Accordingly, the quantity of silica present is a result-effective variable, wherein increasing silica content improves reinforcement, while making processing more challenging.  Consequently, absent a clear and convincing showing of unexpected results demonstrating the criticality of the claimed surface area of the glass fibers covered by silica, it would have been obvious to one of ordinary skill in the art to optimize this result-effective variable by routine experimentation.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  Furthermore, the Examiner notes that the instant claims require a silica particle coverage ranging from 5–85 percent of the surface of the coated fibers.  Therefore, the claimed surface coverage ranges from nearly no coverage to nearly complete coverage.  Accordingly, Applicant is encouraged to explain how such a broad coverage range is in fact critical.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786